Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (GB 2036820).
Regarding claim 1, Wilson teaches a textile comprising first surface having a first area of a first predefined size and a second area of a predefined size and a second surface opposite the first surface wherein the first area is formed from a first yarn type comprising a blended yarn formed from a cellulosic material and a first non-cellulosic polymer material having a first color [1:59-99 and 2:2-15]. The first area comprising a first percentage by weight of the cellulosic material and a first percentage by weight of the first non-cellulosic polymer material wherein the 
Regarding claim 2, Wilson teaches a visual component in the second area wherein the visual component comprises the first color of the first non-cellulosic polymer material of the first yarn type and the second color of the second non-cellulosic polymer material of the second yarn type [2:2-7]. 
Regarding claim 3,
Regarding claim 4, It would have been obvious for one of ordinary skill in the art at the time of the invention to arrive at the claimed weight percentages in order to affect the fabric properties including hand, comfort, aesthetics and mechanical properties. Regarding claim 5, the cellulosic material comprises a cellulosic polymeric component [1:90-2:15].
Regarding claim 6, the cellulosic component comprises cotton [1:90-92]. 
Regarding claim 7, the second area further comprises a second percentage by weight of the first non-cellulosic polymer material with the second percentage by weight of the first non-cellulosic polymer material being greater than the first percentage by weight of first non-cellulosic polymer material [2:2-7 and claim 2]. 
Regarding claim 8, the first percentage by weight of the first non-cellulosic polymer material is in the claimed range and the second percentage by weight of the first non-cellulosic polymer material is in the claimed range [1:88-2:18].
 Regarding claim 9, the first non-cellulosic polymer material comprises a non-cellulosic polymeric component 1:92-2:17].
Regarding claims 10-11, the non-cellulosic polymeric component comprises polyester. Polyethylene terephthalate polymer is the most commonly used type of polyester in the art and therefore would have been more than obvious to one of ordinary skill in the art [2:15-17]. 
Regarding claim 12, 
Regarding claim 13, Wilson teaches burnout fabrics and therefore the difference in numerical color value of the third color and the first color would have been more than obvious to one of ordinary skill in the art in order to achieve color patterning. 
Regarding claims 17 and 19-20, Wilson teaches a fabric comprising one or more textiles comprising a first surface have a first area and a second are different than the first area formed from a first yarn type comprising a first material composition at the first area and a second material composition at the second area, an opposite second surface formed from a second yarn plated with a the first yarn type and the second yarn type comprising a third material composition [1:69-2:12]. The first material composition comprises a first non-cellulosic polymer material having a first color and a cellulosic material. The first material composition is within the claimed range by weight of the first non-cellulosic polymer and the claimed percentage by weight of the cellulosic material [Examples]. It is further noted the claimed ranges recite “about”. The second material composition comprises the first non-cellulosic polymer material with the second material composition being the claimed percentage by weight of the first non-cellulosic polymer material [Examples]. Moreover, it would have been obvious for one of ordinary skill in the art at the time of the invention to arrive at the claimed weight percentages in order to affect the fabric properties including hand, comfort, aesthetics and mechanical properties. The third material composition comprises a second non-cellulosic polymer material having a second color that is different than the first color.  The second non-cellulosic material comprises a third color since if all yarns were the same color a pattern would not be created as well as they have different dyeing properties. If it is found that Wilson does not teach a third color. It would have been more than obvious to one of ordinary skill in the art to use a third color as is well-known in fabric and burn-out fabrics in order to create pattern. Wilson is silent regarding the fabric being used in apparel. 
Regarding claim 18, the cellulosic material has a third color wherein the one or more textiles comprises a visual component formed by two or more of the first color of the first non-cellulosic polymer material, the second color of the second non-cellulosic polymer material or the third color of the cellulosic material. 
Response to Arguments
Applicant argues Wilson teaches composite yarns with cores that are 40’s and 50’s cotton count but does not teach the percentage by weight of cellulosic material is from about 40%  to about 70% as claimed. Wilson teaches a yarn with uncovered elastane at 78 dtex plated with a composite yarn with a core of 100 dtex cotton and a sheath of polyester at 45dtex in one example and where the composite yarn is 40’s and 50’s cotton count. The examples of Wilson et al. clearly teach the claimed weight percentages and further it is noted that Applicant claimed ranges recite “about”. 
It is recommended that Applicant include structural limitations to define the present invention over the prior art. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/ Examiner, Art Unit 1789